

116 HR 7489 : Long Bridge Act of 2020
U.S. House of Representatives
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 7489IN THE SENATE OF THE UNITED STATESDecember 11, 2020Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo authorize the Secretary of the Interior to convey to the Commonwealth of Virginia or the District of Columbia certain Federal land under the administrative jurisdiction of the National Park Service for the construction of rail and other infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Long Bridge Act of 2020.2.Authorization of conveyances(a)Conveyances authorizedOn request of the Commonwealth of Virginia or the District of Columbia, as applicable, the Secretary of the Interior may, subject to any terms and conditions that the Secretary determines to be necessary, convey to the Commonwealth of Virginia or the District of Columbia, as applicable, any Federal land or interest in Federal land under the jurisdiction of the Secretary that is identified by the Commonwealth of Virginia or the District of Columbia, as applicable, as necessary for the Long Bridge Project.(b)ReversionIf any portion of the Federal land or interest in Federal land conveyed under subsection (a) is no longer being used for railroad purposes or recreational use, title to the portion of the Federal land or interest in the portion of the Federal land shall revert to the Secretary, on a determination by the Secretary that the portion of the Federal land has been remediated and restored to a condition determined to be satisfactory by the Secretary.(c)Temporary useThe Secretary may allow the temporary use of any Federal land under the jurisdiction of the Secretary that is identified by the Commonwealth of Virginia or the District of Columbia, as applicable, as necessary for the construction of the Long Bridge Project, subject to any terms and conditions determined to be necessary by the Secretary.(d)Recovery of costsNotwithstanding any other provision of law, the Secretary may recover from the Commonwealth of Virginia or the District of Columbia, as applicable, all costs incurred by the Secretary in providing or procuring necessary services associated with a conveyance under subsection (a) or use authorized under subsection (c). (e)DefinitionsIn this section:(1)Long Bridge ProjectThe term Long Bridge Project means the project consisting of improvements to the Long Bridge and related railroad infrastructure between Rossyln (RO) Interlocking in Arlington, Virginia, and L’Enfant (LE) Interlocking near 10th Street SW in the District of Columbia, the purpose of which is to expand commuter and regional passenger rail service and provide bicycle and pedestrian access crossings over the Potomac River.(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives December 10, 2020.Cheryl L. Johnson,Clerk